Title: From George Washington to Nathaniel Shaw, Jr., 5 August 1776
From: Washington, George
To: Shaw, Nathaniel Jr.

 

Sir
Head Qrs New York 5th Aug. 1776

This will be accompanied by four french Gentn from the Island of Guadaloup, who arrived from thence at Newburypt with a view of engaging in the Continental Service. they came to this place about 6 Weeks since, and delivered me a letter from Genl Ward at Boston, which I inclosed to the President of the Congress intending to forward it by them, that it might serve as some sort of introduction—but it seems that for want of proper Credentials added to the unsuccessfullness of some of their Countrymen on that same Accot, they declined applying to Congress—and as it appears they are quite destitute of Money I am obliged to pay their Expences here & to send them to New London to enable them to procure a passage Home—I have therefore addressed them to your Care, requesting you will assist in providing them a passage as soon as possible.
I suppose it will not be long before an Opportunity offers as I understand there are Vessells with you bound to the West Indies. You will please to furnish them with convenient and cheap Lodgings when they get to N. London, and I will reimburse you what you may be in advance therefor.
You are to observe tho, that I do not mean to be at the expence of supporting them in your place more than Eight or ten days at farthest—neither do I mean to be at the expence of their passages Home—they must make the best terms for themselves they can with the Master of the Vessell, as I don’t determine to burthen the Continent any more on their Accot or any of their Countrymen. I am with due Regard Sir Your very humble servt

G.W.

